NUMBER 13-21-00336-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


DAVID EUGENE WHITE,                                                               Appellant,

                                              v.

THE STATE OF TEXAS,                                                                Appellee.


                     On appeal from the 453rd District Court
                            of Hays County, Texas.


                            ORDER OF ABATEMENT

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This appeal is before the Court on appellant’s motions to supplement the clerk’s

record and to extend time to file appellant’s brief. The clerk’s record was filed in this matter

on October 22, 2021, and appellant indicates the clerk’s record is incomplete.

        Texas Rule of Appellate Procedure 34.5(c) provides that if anything relevant is

 omitted the record may be supplemented. Therefore, this appeal is abated and the
 cause remanded to the trial court. Upon remand, the judge of the trial court shall

 determine and issue findings and conclusions regarding whether items were omitted

 from the clerk’s record, and if so, whether the omitted items are relevant to the appeal.

 See 34.5(c)(2). Furthermore, the trial court shall determine what steps are necessary

 to ensure the prompt preparation of a complete clerk’s record and shall enter any

 orders required to avoid further delay and to preserve the parties’ rights.

         Therefore, appellant’s motion to supplement the clerk’s record is granted. The

 trial court shall prepare and file its findings and orders and cause them, along with any

 omitted items, to be included in a supplemental clerk's record which should be

 submitted to the Clerk of this Court within thirty days from the date of this

 order. Furthermore, the motion to extend time to file appellant’s brief is granted and

 appellant’s brief is ordered due on or before thirty days after the supplemental record

 is filed.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of March, 2022.




                                             2